WIGGINTON, Judge.
Appellant has brought this appeal seeking credit for jail time previously served in case number 81-288-CF. In that case, after being adjudicated guilty of forgery and uttering a forged instrument, in October, 1981, appellant was sentenced to two concurrent terms of five years probation, conditioned on serving the first 364 days in county jail.
After being released from jail and being placed on probation pursuant to those sentences, appellant was arrested on another charge in case number 83-844-GF. That charge gave rise to a charge of revocation of probation in case number 81-288. As a result, in case number 81-288, the judge, pursuant to a plea, sentenced appellant to two concurrent thirty month terms for the two counts on the revocation charge and, in case number 83-844, he sentenced appellant to a third thirty month term on the charge in case number 83-844 to run consecutively to the terms to be served in case number 81-288. No credit was given in case number 81-288 for jail time previously served in that case.
As the state concedes, appellant is entitled to credit on the concurrent sentences for time served in case number 81-288. James v. State, 443 So.2d 510 (Fla. 1st DCA 1984); Polk v. State, 418 So.2d 388 (Fla. 1st DCA 1982); Wargo v. State, 393 So.2d 3 (Fla. 1st DCA 1980). Therefore, we remand to the trial court for entry of a new sentencing order in case number 81-288, reflecting proper credit for jail time previously served in that case.
JOANOS and BARFIELD, JJ„ concur.